Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in MPEP § 2106, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a processor or system (i.e., a machine) in claims 1-11, and 23-27 and a method (i.e., a process) in claims 12-22.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A processor comprising processing circuitry to: 
generate, using a client device, user input data corresponding to a first application, the first application being executed using a first computing device remotely located with respect to the client device; 
transmit, using the client device, the user input data to cause a rendering of a first stream of data corresponding to the first application and responsive to the user input data; 
generate user interaction data using one or more sensor devices proximately located with respect to the client device; 
transmit, using the client device, the user interaction data to cause a generation of one or more second streams of data comprising a rendered composite of the first stream of data with the user interaction data, the generation being performed using a second application executing on a second computing device remotely located with respect to at least one of the client device or the first computing device.  
The claim elements underlined above, concern Mental Processes performable by the human mind including observation and evaluation and Certain Methods of Organizing Human Activity including commercial or legal interactions including advertising marketing and business relations as well as managing personal interactions between people including the use of a set of rules that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor including processing circuitry, a client device, computing devices and sensor devices it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other networked devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor including processing circuitry, a client device, computing devices and sensor devices amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0023]-[0025], [0031], [0093], [0113]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0023]-[0025], [0031], [0093], [0113]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-27 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-15, and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willette et al (US 2017/0001111)

Claim 1: Willette teaches a processor comprising processing circuitry(Willette Paragraphs [0394]-[0395]) to: 
generate, using a client device, user input data corresponding to a first application, the first application being executed using a first computing device remotely located with respect to the client device (-wherein the client device and first computing device are described as a broadcaster device and game systems respectively- Willette Figure 1A; Paragraph [0086]; Element 122); 
transmit, using the client device, the user input data to cause a rendering of a first stream of data corresponding to the first application and responsive to the user input data (-game play stream- Willette Figure 1A; Paragraph [0086]; Element 122); 
generate user interaction data using one or more sensor devices proximately located with respect to the client device (-camera & microphone- Willette Paragraphs [0080], [0086], [0240]); 
transmit, using the client device, the user interaction data to cause a generation of one or more second streams of data comprising a rendered composite of the first stream of data with the user interaction data, the generation being performed using a second application executing on a second computing device remotely located with respect to at least one of the client device or the first computing device (-Describing the merging of data on the spectating system to generate embedded/composite streams content for the spectator devices- Willette Figure 1A; element 100, 160 126, 142; Paragraphs [0081], [0084], [0086] ).  

Claim 2: Willette teaches the processor of claim 1, wherein the one or more second streams of data are streamed to one or more other client devices by at least one of the first computing device, the second computing device, or a third computing device remotely located with respect to the client device (-spectator devices- Willette Figure 1A; element 100, 160 126, 142; Paragraphs [0081], [0084], [0086] ).  

Claim 3: Willette teaches the processor of claim 1, wherein the first computing device corresponds to a first virtual machine (VM) and the second computing device corresponds to a second VM (Willette Paragraph [0392]; Figure 32; Elements 4100, 4130). 
 
Claim 4: Willette teaches the processor of claim 3, wherein, the first VM and the second VM are executed using a same server; or the first VM and the second VM are executed using different servers of a cloud computing environment (-wherein cloud computing environment is described as the automatic flexible provisioning of resources instances based on changes in demand or usage- Willette Paragraphs [0392], [0393];).  


Claim 7: Willette teaches the processor of claim 1, wherein the first stream of data corresponds to a live instance of the first application, and the one or more second streams of data are transmitted as a broadcast of the live instance of the first application (Willette Abstract; Paragraph [0053]).  

Claim 8: Willette teaches the processor of claim 1, wherein the one or more sensor devices comprises at least one of: a microphone device; or a camera device (-camera & microphone- Willette Paragraphs [0080, [0086], [0240]).  

Claim 9: Willette teaches the processor of claim 8, wherein the user interaction data comprises at least one of audio data generated using the microphone device or image data generated using the camera device (-camera & microphone- Willette Paragraphs [0080, [0086], [0240]).  

Claim 10: Willette teaches the processor of claim 1, wherein the first application comprises a gaming application and the second application comprises a video composite application (-describing the presentation of game play & broadcast streams and the embedded/composite streams content- Willette Figure 1A; Paragraph [0080], [0081], [0084], [0086], [0240]; Element 122).  

Claim 11: Willette teaches the processor of claim 1, wherein the processor is further to: 
receive, using the client device, a second user input data corresponding to a configuration of a display of at least one of the first stream of data or the user interaction data in the one or more second streams of data (-in the form of broadcaster text communication and/or event tags- Willette Paragraphs [0080], [0086], [0090], [0143]-[0150]); 
transmit, using the client device, the second user input data to cause the second application to reconfigure a rendering of the at least one of the first stream of data or the user interaction in the one or more second streams of data (-describing the presentation of communication and events cited above as well as modification of game content- Willette Figures 5, 20A; Element 530, 2006).  

Claim 12: Willette teaches a method comprising: 
receiving, using a first computing device executing a first application, a first stream of data comprising user interaction data, the user interaction data being generated using one or more sensor devices corresponding to a client device remotely located relative to the first computing device(-camera & microphone- Willette Paragraphs [0080], [0086], [0240]); 
rendering, using a second computing device executing a second application, a second stream of data comprising an output of the second application, the output of the second application being based at least in part on user input data generated using one or more user input devices corresponding to the client device(-game play stream- Willette Figure 1A; Paragraph [0086]; Element 122); 
generating, using the first computing device, one or more third streams of data comprising a rendered composite of the first stream of data and the second stream of data (-Describing the merging of data on the spectating system to generate embedded/composite streams content for the spectator devices- Willette Figure 1A; Element 100, 160 126, 142; Paragraphs [0081], [0084], [0086] ); and 
transmitting the one or more third streams of data to one or more other client devices remotely located relative to at least one of the client device, the first computing device, or the second computing device (-spectator devices- Willette Figure 1A; element 100, 160 126, 142; Paragraphs [0081], [0084], [0086] )

Claim 13: Willette teaches the method of claim 12, wherein the one or more third streams of data are transmitted to the one or more other client devices by at least one of the first computing device, the second computing device, or a third computing device remotely located with respect to the client device(-spectator devices- Willette Figure 1A; element 100, 160 126, 142; Paragraphs [0081], [0084], [0086] ).
  
Claim 14: Willette teaches the method of claim 12, wherein the first computing device corresponds to a first virtual machine (VM) and the second computing device corresponds to a second VM (Willette Paragraph [0392]; Figure 32; Elements 4100, 4130).  

Claim 15: Willette teaches the method of claim 14, wherein, the first VM and the second VM are executed using a same server; or the first VM and the second VM are executed using different servers of a cloud computing environment (-wherein cloud computing environment is described as the automatic flexible provisioning of resources instances based on changes in demand or usage- Willette Paragraphs [0392], [0393];).  

Claim 18: Willette teaches the method of claim 12, wherein transmitting the one or more third streams of data comprises broadcasting the one or more third streams of data as a live instance of the first application (Willette Abstract; Paragraph [0053]).  

Claim 19: Willette teaches the method of claim 12, wherein the one or more sensor devices comprises at least one of: a microphone device; or a camera device (-camera & microphone- Willette Paragraphs [0080, [0086], [0240]).  

Claim 20: Willette teaches the method of claim 19, wherein the user interaction data comprises at least one of audio data generated using the microphone device or image data generated using the camera device (-camera & microphone- Willette Paragraphs [0080, [0086], [0240]).  

Claim 21: Willette teaches the method of claim 12, wherein the first application comprises a video composite application and the second application comprises a gaming application (-describing the presentation of game play & broadcast streams and the embedded/composite streams content- Willette Figure 1A; Paragraph [0080], [0081], [0084], [0086], [0240]; Element 122).  

Claim 22: Willette teaches the method of claim 12, wherein the method further comprises: 
receiving a second user input data corresponding to a configuration of a display of at least one of the first stream of data or the second stream of data in the composite (-in the form of broadcaster text communication and/or event tags- Willette Paragraphs [0080], [0086], [0090], [0143]-[0150]); 
generating, using the first computing device, one or more fourth streams of data comprising a re-rendered composite of the first stream of data and the second stream of data, the re-rendered composite corresponding to the second user input data (-describing the presentation of communication and events cited above as well as modification of game content- Willette Figures 5, 20A; Element 530, 2006); and 
transmitting the one or more fourth streams of data instead of the one or more third streams of data to the one or more other client devices remotely located relative to at least one of the client device, the first computing device, or the second computing device (-describing the presentation of communication and events cited above as well as modification of game content- Willette Figures 5, 20A; Element 530, 2006).  

Claim 23: Willette teaches a system comprising: 
one or more processing units (Willette Paragraphs [0394]-[0395]); and 
one or more memory units storing instructions thereon that, when executed using the one or more processing units(Willette Paragraph [0396]), cause the one or more processing units to execute operations comprising: 
receiving, at a client device, a first instance of a first stream of data corresponding to an instance of a game within an instance of a gaming application, the first stream of data being rendered by a first computing device remotely located with respect to the client device (-wherein the client device and first computing device are described as a broadcaster device and game systems respectively- Willette Figure 1A; Paragraph [0086]; Element 122); 
generating, at the client device, data including at least one of audio data generated using a microphone of the client device or image data generated using a camera of the client device (-camera & microphone- Willette Paragraphs [0080], [0086], [0240]); 
transmitting, by the client device, the data to a second computing device remotely located with respect to the client device; 
receiving, at the client device, a second stream of data corresponding to at least a user interface of an instance of a compositing application, the second stream of data being rendered by the second computing device and based at least in part on the data (-game play stream- Willette Figure 1A; Paragraph [0086]; Element 122); 
receiving, at the client device, input data representative of one or more inputs to one or more input devices of the client device, the one or more inputs corresponding to the compositing application (-in the form of broadcaster text communication and/or event tags- Willette Paragraphs [0080], [0086], [0090], [0143]-[0150]); and
transmitting, by the client device, the input data to the second computing device to cause, at least in part, the second computing device to generate one or more third streams of data based at least in part on the data, the input data, and a second instance of the first stream of data (-describing the presentation of communication and events cited above as well as modification of game content- Willette Figures 5, 20A; Element 530, 2006).

Claim 24: Willette teaches the system of claim 23, wherein the one or more third streams of data are streamed to one or more other client devices by the second computing device or a third computing device, and the one or more third streams of data represent a composite of, at least in part, the data and the second instance of the first stream of data (-Describing the merging of data on the spectating system to generate embedded/composite streams content for the spectator devices- Willette Figure 1A; Element 100, 160 126, 142; Paragraphs [0081], [0084], [0086] ).  

Claim 25: Willette teaches the system of claim 23, wherein the first computing device corresponds to a first virtual machine (VM) and the second computing device corresponds to a second VM (Willette Paragraph [0392]; Figure 32; Elements 4100, 4130).  

Claim 26: Willette teaches the system of claim 25, wherein one of: the first VM and the second VM are executed using a same server; or the first VM and the second VM are executed using different servers (-wherein cloud computing environment is described as the automatic flexible provisioning of resources instances based on changes in demand or usage- Willette Paragraphs [0392], [0393];).  

Claim 27: Willette teaches the system of claim 23, wherein the system is comprised in at least one of:
 a system for performing deep learning operations; 
a system implemented using an edge device; 
a system incorporating one or more virtual machines (VMs) (Willette Paragraph [0392]; Figure 32; Elements 4100, 4130); 
a system implemented at least partially in a data center; or 
a system implemented at least partially using cloud computing resources(-wherein cloud computing environment is described as the automatic flexible provisioning of resources instances based on changes in demand or usage- Willette Paragraphs [0392], [0393];).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Willette et al (US 2017/0001111) as applied to at least claims 1-4, 7-15, and 18-27 above, and further in view of Lazar et al (US 2022/0256253).

Claim 5:  The combination of Willette & Lazar teaches the processor of claim 1, wherein the first computing device includes a first graphics processing unit (GPU) and the second computing device includes a second GPU (Lazar Paragraph [0085]).  
Willette teaches the invention including the use of various processing units (Willette Paragraphs [0394]-[0395]).  While Willette does not explicitly describe the disclosed processing elements as including a first and second graphics processing unit (GPU), Lazar teaches that it was known to utilize multiple graphics processing unit (GPU) to relieve of the processor of having to undertake intensive operations at the expense of overall performance of a computer system (Lazar Paragraph [0085]) in an analogous computer-based video distribution system.  It would have been obvious to one of ordinary skill in the art before the applicant’s earlies effective filing date to have incorporated the use of graphic processing units as taught by Lazar with the discrete computer components of Willette in order to to relieve of the processor of having to undertake intensive operations at the expense of overall performance of a computer system as taught by Lazar (Lazar Paragraph [0085])

Claim 16:  The combination of Willette & Lazar teaches the method of claim 12, wherein the first computing device includes a first graphics processing unit (GPU) and the second computing device includes a second GPU(Lazar Paragraph [0085]).  

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Willette et al (US 2017/0001111) as applied to at least claims 1-4, 7-15, and 18-27 above, and further in view of Krause et al (US 2016/0085348).

Claim 6:  The combination of Willette & Krause teach the processor of claim 1, wherein the user interaction data is rendered using at least one of a virtual microphone driver or a virtual camera driver (Krause Paragraph [0021]; Elements 233, 234).  
		Willette teach the invention including the use of camera and microphones with broadcasters (Willette Paragraphs [0080, [0086], [0240]).  While the prior art of Willette does not teach the use of virtual drivers with the camera or microphone, Krause teaches that the use of these virtual drivers was known before the applicant’s earliest effective priority date in an analogous computer system with video audio distribution (Krause Paragraph [0021]; Elements 233, 234). It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have incorporated the use of a virtual microphone driver and/or a virtual camera driver as taught by Krause with at least some of the cameras and microphones taught by Willette in order to provide the expected and predictable advantage of allowing the selective distribution of video/audio from one set of hardware to multiple devices and/or enable the processing of the video/audio to occur on a machine remote from the client device.

Claim 17:  The combination of Willette & Krause teach the method of claim 12, wherein the generating the one or more third streams of data comprises rendering the user interaction data using at least one of a virtual microphone driver to the first computing device or a virtual camera driver corresponding to the first computing device(Krause Paragraph [0021]; Elements 233, 234).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715